
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.28



WARRANT ISSUANCE AGREEMENT


    WARRANT ISSUANCE AGREEMENT (this "Agreement"), dated as of May 18, 2001, by
and between YOUBET.COM, INC., a Delaware corporation ("UBET") and ODS
TECHNOLOGIES, L.P., a Delaware limited partnership ("TVG").


RECITALS


    WHEREAS, UBET and TVG are parties to a License and Content Agreement (the
"License Agreement"), dated as of the date hereof, relating to the grant by TVG
to UBET of a non-exclusive license to use, subject to the terms thereof,
(i) TVG's patented systems, platforms, methods and technologies for the making
of pari-mutuel wagers on horse races using telephones and online using personal
computers and other devices approved by the TVG in its business judgment, and
(ii) certain horsetrack simulcast audio, video and data content for the purpose
of streaming such content online and the agreement of each track to accept
wagers based on such content;

    WHEREAS, UBET and TVG have made the execution and delivery of this Agreement
a condition to the execution and delivery of the License Agreement; and

    WHEREAS, UBET intends, subject to the terms and conditions set forth in this
Agreement, to issue to TVG certain warrants representing the right to purchase
shares of common stock, par value $.001 per share, of UBET ("UBET Common
Stock").

    NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:


ARTICLE I

ISSUANCE OF WARRANTS


    SECTION 1.01.  Issuance of Initial Warrant. UBET, for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, shall
issue to TVG a warrant (the "Initial Warrant") to purchase an aggregate of
3,884,650 shares of UBET Common Stock (as the same may be adjusted pursuant to
the terms of the Initial Warrant, the "Initial Warrant Shares"). The Initial
Warrant shall be evidenced by, and have the terms (including adjustment terms)
set forth in, the Warrant Certificate attached hereto as Exhibit A.

    SECTION 1.02.  Issuance of Additional Warrant. Subject only to (i) the
approval of UBET's stockholders of the Warrant Proposal as provided in
Section 4.01, and (ii) the License Agreement not having been terminated
according to its terms, immediately following the UBET Stockholders Meeting (as
hereinafter defined), UBET, for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, shall issue to TVG a warrant (the
"Additional Warrant") to purchase a number of shares of UBET Common Stock which,
when aggregated with the number of Initial Warrant Shares, shall equal 51.0% of
the sum of (i) the total number of shares of UBET Common Stock outstanding on
the date the Additional Warrant is exercised (the "Additional Warrant Exercise
Date"), (ii) the total number of shares of UBET Common Stock issuable upon
exercise of the Additional Warrant, and (iii) the total number of Initial
Warrant Shares then issuable upon exercise of the Initial Warrant (as the same
may be adjusted pursuant to the terms of the Additional Warrant, the "Additional
Warrant Shares"). The Additional Warrant shall be evidenced by, and have terms
(including adjustment terms) set forth in, the Warrant Certificate attached
hereto as Exhibit B.

--------------------------------------------------------------------------------


ARTICLE II

REPRESENTATIONS AND WARRANTIES OF UBET


    UBET hereby represents and warrants to TVG as follows:

    SECTION 2.01.  Organization and Qualification. UBET (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, (ii) has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted and (iii) is duly qualified or licensed and in good standing to do
business in each jurisdiction in which the properties owned, leased or operated
by it or the nature of the business conducted by it makes such qualification or
license necessary, except in such jurisdictions where the failure to be so duly
qualified or licensed or in good standing has not had, either individually or in
the aggregate, a material adverse effect on the business, assets, results of
operations or financial condition of UBET. UBET has delivered to TVG true and
complete copies of its Certificate of Incorporation and By-laws, each as amended
through and in effect on the date hereof. UBET has no Subsidiaries.

    SECTION 2.02.  Authorization and Validity. Except as set forth on
Schedule 2.02, UBET has all requisite corporate power and authority to enter
into this Agreement and the License Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby, provided however, that the issuance of the Additional Warrant
pursuant to Section 1.02 shall require the adoption of the Warrant Proposal by
UBET's stockholders as provided in Section 4.01. The execution, delivery and
performance by UBET of this Agreement and the License Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of UBET (the "UBET Board") and by all other
necessary corporate action on the part of UBET, subject, in the case of the
issuance of the Additional Warrant pursuant to Section 1.02, to the adoption of
the Warrant Proposal by UBET's stockholders as provided as in Section 4.01. This
Agreement and the License Agreement have been duly executed and delivered by
UBET and each is a valid and binding obligation of UBET, enforceable against
UBET in accordance with its terms (except insofar as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally, or by principles governing
the availability of equitable remedies).

2

--------------------------------------------------------------------------------

    SECTION 2.03.  Capitalization.

    (a) At the date hereof, the authorized capital stock of UBET consists of
(i) 50,000,000 shares of UBET Common Stock and (ii) 1,000,000 shares of
Preferred Stock, par value $.001 per share (the "UBET Preferred Stock"). As of
the close of business on May 18, 2001: (i) 19,520,850 shares of UBET Common
Stock were issued and outstanding, 10,951,416 shares were reserved for issuance
upon exercise of outstanding stock options and warrants and no shares were held
by UBET in its treasury; and (ii) no shares of UBET Preferred Stock were issued
or outstanding or held by UBET in its treasury. All issued and outstanding
shares of UBET Common Stock have been validly issued and are fully paid and
nonassessable, are not subject to and have not been issued in violation of any
preemptive rights and have not been issued in violation of any Federal or state
securities laws. Except as set forth in the UBET Commission Filings (as
hereinafter defined) or on Schedule 2.03, there are no issued or outstanding
bonds, debentures, notes or other indebtedness of UBET which have the right to
vote (or which are convertible into other securities having the right to vote)
on any matters on which stockholders of UBET may vote ("Voting Debt"). Except as
set forth in the UBET Commission Filings or on Schedule 2.03, there are not as
of the date hereof any outstanding or authorized subscriptions, options,
warrants, calls, rights, commitments or any other agreements of any character to
or by which UBET is a party or is bound which, directly or indirectly, obligate
UBET to issue, deliver or sell or cause to be issued, delivered or sold any
shares of UBET Common Stock or UBET Preferred Stock or any other capital stock,
equity interest or Voting Debt of UBET or any securities convertible into, or
exercisable or exchangeable for, or evidencing the right to subscribe for any
such shares, interests or Voting Debt or obligating UBET to grant, extend or
enter into any such subscription, option, warrant, call or right. Except as set
forth in the UBET Commission Filings or on Schedule 2.03, UBET has not adopted,
authorized or assumed any plans, arrangements or practices for the benefit of
its officers, employees or directors which require or permit the issuance, sale,
purchase or grant of any capital stock, other equity interests or Voting Debt of
UBET or any other securities convertible into, or exercisable or exchangeable
for, any such stock, interests or Voting Debt or any phantom shares, phantom
equity interests or stock or equity appreciation rights. Except as set forth in
the UBET Commission Filings or on Schedule 2.03, there are not as of the date
hereof any outstanding or authorized subscriptions, options, warrants, calls,
rights, commitments or other agreements of any character that, directly or
indirectly, (x) call for or relate to the sale, pledge, transfer or other
disposition by UBET of any shares of capital stock or other equity interests or
any Voting Debt of UBET or (y) relate to the voting or control of such capital
stock or other equity interests or Voting Debt.

    (b) The Initial Warrant Shares, as of the date hereof, constitute at least
19.9% of the issued and outstanding shares of UBET Common Stock. The Initial
Warrant Shares, upon issuance and delivery against payment of the exercise price
therefor in accordance with the terms of the Initial Warrant, will be duly
authorized, validly issued, fully paid and non-assessable, will be free of any
liens, claims, charges, security interests, pledges, voting or shareholder
agreements, encumbrances or equities of any kind whatsoever (except as expressly
contemplated hereby or to the extent created by TVG) and will not be issued in
violation of any preemptive rights.

3

--------------------------------------------------------------------------------

    (c) Upon exercise of the Additional Warrant, the Additional Warrant Shares
shall equal not less than 51% of the sum of (x) the total number of shares of
UBET Common Stock outstanding on the Additional Warrant Exercise Date, (y) the
total number of shares of UBET Common Stock issuable upon exercise of the
Additional Warrant, and (z) the Initial Warrant Shares then issuable upon
exercise of the Initial Warrant. Subject to approval of the Warrant Proposal,
the Additional Warrant Shares, upon issuance and delivery against payment of the
exercise price therefor in accordance with the terms of the Additional Warrant,
will be duly authorized, validly issued, fully paid and non-assessable, will be
free of any liens, claims, charges, security interests, pledges, voting or
shareholder agreements, encumbrances or equities of any kind whatsoever (except
as expressly contemplated hereby or to the extent created by TVG) and will not
be issued in violation of any preemptive rights.

    SECTION 2.04.  Reports and Financial Statements. UBET has heretofore made
available to TVG true and complete copies of all reports, registration
statements, definitive proxy statements and other documents (in each case
together with all amendments and supplements thereto) filed by UBET with the
Securities and Exchange Commission (the "Commission") since March 30, 2000 (such
reports, registration statements, definitive proxy statements and other
documents, together with any amendments and supplements thereto, are sometimes
collectively referred to as the "UBET Commission Filings"). The UBET Commission
Filings constitute all of the documents (other than preliminary material) that
UBET was required to file with the Commission since such date. As of their
respective dates, each of the UBET Commission Filings complied in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the "Securities Act"), the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and the rules and regulations under each such Act, and
none of the UBET Commission Filings contained as of such date any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. When filed with the
Commission, the financial statements included in the UBET Commission Filings
complied as to form in all material respects with the applicable rules and
regulations of the Commission and were prepared in accordance with generally
accepted accounting principles (as in effect from time to time) applied on a
consistent basis (except as may be indicated therein or in the notes or
schedules thereto), and such financial statements fairly present the financial
position of UBET as at the dates thereof and the results of its operations and
its cash flows for the periods then ended, subject, in the case of the unaudited
interim financial statements, to year-end audit adjustments, none of which are
expected to be material in nature or amount. Since December 31, 2000, except in
the ordinary course of business or as disclosed in the UBET Commission Filings
filed with the Commission prior to the date hereof, as of the date hereof, UBET
has not incurred any liability or obligation of any kind which, in any case or
in the aggregate, would have a material adverse effect on the business, assets,
results of operations or financial condition of UBET.

    SECTION 2.05.  No Approvals or Notices Required; No Conflict with
Instruments. Except as set forth on Schedule 2.05, the execution and delivery by
UBET of this Agreement and the License Agreement do not, and the performance by
UBET of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby will not:

    (i)  conflict with or violate the Certificate of Incorporation, as amended,
or By-laws, as amended, of UBET;

4

--------------------------------------------------------------------------------

    (ii) require any consent, approval, order or authorization of or other
action by any Governmental Entity (as defined in clause (v) of this
Section 2.05) (a "Government Consent") or any registration, qualification,
declaration or filing with or notice to any Governmental Entity (a "Governmental
Filing"), in each case on the part of or with respect to UBET, the absence or
omission of which would, either individually or in the aggregate, have a
material adverse effect on the transactions contemplated by this Agreement or
the License Agreement or on the business, assets, results of operations or
financial condition of UBET;

    (iii) require, on the part of UBET, any consent by or approval of (a
"Contract Consent") or notice to (a "Contract Notice") any other person or
entity (other than a Governmental Entity), the absence or omission of which
would, either individually or in the aggregate, have a material adverse effect
on the transactions contemplated by this Agreement or the License Agreement or
on the business, assets, results of operations or financial condition of UBET;

    (iv) assuming that the Contract Consents and Contract Notices described on
Schedule 2.05 are obtained and given, conflict with, result in any violation or
breach of or default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of any
obligation or the loss of any material benefit under or the creation of any
lien, security interest, pledge, charge, claim, option, right to acquire,
restriction on transfer, voting restriction or agreement, or any other
restriction or encumbrance of any nature whatsoever on any assets pursuant to
(any such conflict, violation, breach, default, right of termination,
cancellation or acceleration, loss or creation, a "Violation") any contract
(which term shall mean and include any note, bond, indenture, mortgage, deed of
trust, lease, franchise, permit, authorization, license, contract, instrument,
employee benefit plan or practice, or other agreement, obligation, commitment or
concession of any nature) to which UBET is a party, by which UBET or its assets
or properties is bound or affected or pursuant to which UBET is entitled to any
rights or benefits, except for such Violations which would not, either
individually or in the aggregate, have a material adverse effect on the
transactions contemplated hereby or on the business, assets, results of
operations or financial condition of UBET; or

    (v) assuming that the Government Consents and Governmental Filings specified
in clause (ii) of this Section 2.05 are obtained, made and given, result in a
Violation of, under or pursuant to, any law, rule, regulation, order, judgment
or decree applicable to UBET or by which any of its properties or assets is
bound or affected, except for such Violations which would not, either
individually or in the aggregate, have a material adverse effect on the
transactions contemplated by this Agreement or the License Agreement or on the
business, assets, results of operations or financial condition of UBET. As used
herein, the term "Governmental Entity" means and includes any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign.

    SECTION 2.06.  Absence of Certain Changes or Events. Except as otherwise
disclosed in the UBET Commission Filings filed with the Commission prior to the
date hereof or as set forth on Schedule 2.06, during the period commencing on
January 1, 2001 and ending on the date of this Agreement, there has not been any
material adverse change in, and no event has occurred and no condition exists
which, individually or together with other events or conditions (excepting
therefrom general market and economic conditions), has had a material adverse
effect on, the business, assets, results of operations or financial condition of
UBET.

    SECTION 2.07.  Legal Proceedings. Except as set forth in the UBET Commission
Filings filed with the Commission prior to the date hereof or as set forth on
Schedule 2.07, there is no suit, action or proceeding pending or, to the
knowledge of UBET, any investigation pending or any suit, action, proceeding or
investigation threatened, against, involving or affecting UBET or its properties
or rights,

5

--------------------------------------------------------------------------------

nor is there any judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
outstanding against UBET, which does or will (i) result in the modification,
termination, suspension, impairment or reformation of any material contract to
which UBET is a party; (ii) materially adversely affect the manner in which UBET
conducts its business; (iii) materially adversely affect the ability of UBET or
TVG to consummate any of the transactions contemplated by this Agreement or the
License Agreement; or (iv) have a material adverse effect on the business,
assets, results of operations or financial condition of UBET.

    SECTION 2.08.  Compliance With Regulatory Requirements. Except as set forth
in the UBET Commission Filings filed with the Commission prior to the date
hereof or as set forth on Schedule 2.08, UBET is in compliance with, and has
conducted its business so as to comply with, all applicable laws, rules,
regulations, ordinances and codes, domestic or foreign, including laws, rules,
regulations, ordinances and codes relating to the protection of the environment,
except where the failure so to comply has not had, and may reasonably be
expected not to have, either individually or in the aggregate, a material
adverse effect on the business, assets, results of operations or financial
condition of UBET. The UBET Common Stock is registered pursuant to Section 12(g)
of the Exchange Act and is listed on the Nasdaq National Market, and, except as
set forth on Schedule 2.08, UBET has taken no action designed to, or which is
likely to have the effect of, terminating the registration of the UBET Common
Stock under the Exchange Act or delisting the UBET Common Stock from the Nasdaq
National Market. Provided that any shares of UBET Common Stock are then listed
on the Nasdaq National Market, the Initial Warrant Shares, upon exercise of the
Initial Warrant, and the Additional Warrant Shares, upon exercise of the
Additional Warrant, will be approved for listing on the Nasdaq National Market.

    SECTION 2.09.  Brokers or Finders. No agent, broker, investment banker,
financial advisor or other person or entity is or will be entitled, by reason of
any agreement, act or statement by UBET or any of its directors, officers,
employees or affiliates, to any financial advisory, broker's, finder's or
similar fee or commission, to reimbursement of expenses or to indemnification or
contribution in connection with any of the transactions contemplated by this
Agreement or the License Agreement, and UBET agrees to indemnify and hold TVG
harmless from and against any and all claims, liabilities or obligations with
respect to any such fees, commissions, expenses or claims for indemnification or
contribution asserted by any person on the basis of any act or statement made by
UBET or any of its directors, officers, employees or affiliates.

    SECTION 2.10.  Intellectual Property.

    (a) UBET owns, or has the defensible right to use, all Intellectual Property
used in UBET's business, except where the failure to own or have the right to
use such Intellectual Property would not, individually or in the aggregate, have
a material adverse effect on the business, assets, results of operations or
financial condition of UBET.

    (b) Except as disclosed in the UBET Commission Filings filed with the
Commission prior to the date hereof and except as set forth on Schedule 2.10, no
claims have been asserted or, to the knowledge of UBET, threatened by any person
or entity (i) challenging the ownership, validity or effectiveness of any
Intellectual Property owned or used by UBET, (ii) to the effect that any
activity of UBET infringes on any patent or (iii) against the use by UBET of any
Intellectual Property necessary for the conduct of its business, except where
such claims would not, individually or in the aggregate, have a material adverse
effect on the business, assets, results of operations or financial condition of
UBET.

6

--------------------------------------------------------------------------------

    (c) As used in this Section 2.10, "Intellectual Property" means all
industrial and intellectual property rights including Proprietary Technology,
patents, patent applications, trademarks, trademark applications and
registrations, service marks, service mark applications and registrations,
copyrights, know-how, licenses relating to any of the foregoing, trade secrets,
proprietary processes and formulae. "Proprietary Technology" means all
proprietary processes, formulae, inventions, trade secrets, know-how,
development tools and other proprietary rights used by UBET pertaining to any
product, software or service manufactured, marketed, licensed or sold by UBET in
the conduct of its business or used, employed or exploited in the development,
license, sale, marketing, distribution or maintenance thereof, and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, know-how, notebooks, software, records and
disclosures.

    SECTION 2.11.  Compliance with Charter and Contracts.

    (a) UBET is not in violation of any term of its charter or by-laws.

    (b) UBET has filed with the Commission copies of all agreements, leases,
license agreements and other contracts to which UBET is a party or may be bound
that, after consultation with its legal counsel, UBET reasonably believes are
required to be filed under the Securities Act and the Exchange Act. Except as
set forth on Schedule 2.11, each of such agreements, leases, license agreements
and contracts is in full force and effect (other than those which have expired
or terminated pursuant to their terms or by mutual agreement of UBET and each
other party thereto since the filing thereof), and (i) neither UBET nor, to
UBET's knowledge, any other party thereto, has breached or is in default
thereunder, (ii) to UBET's knowledge, no event has occurred which, with the
passage of time or the giving of notice, would constitute such a breach or
default, (iii) no claim of material default thereunder has, to UBET's knowledge,
been asserted or threatened and (iv) neither UBET nor, to UBET's knowledge, any
other party thereto is seeking the renegotiation thereof or substitute
performance thereunder, except where such breach or default, or attempted
renegotiation or substitute performance, individually or in the aggregate, would
not have a material adverse effect on the business, assets, results of
operations or financial condition of UBET.

    SECTION 2.12.  Disclosure. Neither this Agreement, nor any other agreement,
document, certificate or other written instrument delivered pursuant hereto,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements herein and
therein, when taken together, not misleading.

    SECTION 2.13.  Section 203 of the DGCL. Prior to the execution of this
Agreement, the UBET Board has approved the transactions contemplated by this
Agreement and the License Agreement, including the acquisition by TVG of the
Initial Warrant Shares and the Additional Warrant Shares upon exercise of the
Initial Warrant and the Additional Warrant, respectively, for all purposes,
including Section 203 of the Delaware General Corporation Law ("DGCL"), and none
of TVG or any "affiliate" or "associate" (as such terms are defined in
Section 203 of the DGCL) shall as a result of the execution of this Agreement,
the exercise of the Initial Warrant or the Additional Warrant or consummation of
the transactions contemplated by this Agreement or the License Agreement, be
subject to any restrictions of Section 203 of the DGCL.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TVG


    TVG hereby represents and warrants to UBET as follows:

    SECTION 3.01.  Organization and Qualification. TVG (i) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, (ii) has all requisite partnership power and authority
to own, lease and operate its properties and to carry on its business as

7

--------------------------------------------------------------------------------

it is now being conducted and (iii) is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the properties owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification or license necessary, except in such jurisdictions where the
failure to be so duly qualified or licensed or in good standing has not had,
either individually or in the aggregate, a material adverse effect on the
business, assets, results of operations or financial condition of TVG.

    SECTION 3.02.  Authorization and Validity of Agreement. TVG has all
requisite partnership power and authority to enter into this Agreement and the
License Agreement and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by TVG of this Agreement and the License Agreement and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary partnership action on the part of TVG. This
Agreement and the License Agreement have been duly executed and delivered by TVG
and each is a valid and binding obligation of TVG, enforceable against TVG in
accordance with its terms (except insofar as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally, or by principles governing the
availability of equitable remedies).

    SECTION 3.03.  No Approvals or Notices Required; No Conflict with
Instruments. Except as set forth on Schedule 3.03, the execution and delivery by
TVG of this Agreement and the License Agreement do not, and the performance by
TVG of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby will not:

    (i)  conflict with or violate the Agreement of Limited Partnership of TVG;

    (ii) require any Government Consent or Governmental Filing, in each case on
the part of or with respect to TVG, the absence or omission of which would,
either individually or in the aggregate, have a material adverse effect on the
ability of TVG to perform its obligations under this Agreement or the License
Agreement, except for the filing with the Commission of such reports under
Section 13(d) of the Exchange Act as may be required in connection with the
transactions contemplated by this Agreement;

    (iii) require, on the part of TVG, any Contract Consent or Contract Notice,
the absence or omission of which would, either individually or in the aggregate,
have a material adverse effect on the ability of TVG to perform its obligations
under this Agreement or the License Agreement;

    (iv) conflict with or result in any Violation of any contract to which TVG
is a party, by which TVG or any of its assets or properties is bound or affected
or pursuant to which TVG is entitled to any rights or benefits, except for such
Violations which would not, either individually or in the aggregate, have a
material adverse effect on the ability of TVG to perform its obligations under
this Agreement or the License Agreement; or

    (v) assuming that the Government Consents and Governmental Filings specified
in clause (ii) of this Section 3.03 are obtained, made and given, result in a
Violation of, under or pursuant to, any law, rule, regulation, order, judgment
or decree applicable to TVG or by which any of its properties or assets are
bound or affected, except for such Violations which would not, either
individually or in the aggregate, have a material adverse effect on the ability
of TVG to perform its obligations under this Agreement or the License Agreement.

    SECTION 3.04.  Legal Proceedings. There is no suit, action or proceeding
pending or, to the knowledge of TVG, any investigation pending or any suit,
action, proceeding or investigation threatened, against or involving TVG or any
of its properties or rights, nor is there any judgment, decree, injunction, rule
or order of any court, governmental department, commission, agency,
instrumentality or arbitrator outstanding against TVG, which does or will
materially adversely affect the

8

--------------------------------------------------------------------------------

ability of TVG to consummate the transactions contemplated by this Agreement or
the License Agreement.

    SECTION 3.05.  Compliance With Regulatory Requirements. TVG is in compliance
with, and has conducted its business so as to comply with, all applicable laws,
rules, regulations, ordinances and codes, domestic or foreign, except where the
failure so to comply has not had, and may reasonably be expected not to have,
either individually or in the aggregate, a material adverse effect on the
ability of TVG to perform its obligations under this Agreement or the License
Agreement.

    SECTION 3.06.  Brokers or Finders. No agent, broker, investment banker,
financial advisor or other person or entity is or will be entitled, by reason of
any agreement, act or statement by TVG or any of its directors, officers,
employees or affiliates, to any financial advisory, broker's, finder's or
similar fee or commission, to reimbursement of expenses or to indemnification or
contribution in connection with any of the transactions contemplated by this
Agreement or the License Agreement, and TVG agrees to indemnify and hold UBET
harmless from and against any and all claims, liabilities or obligations with
respect to any such fees, commissions, expenses or claims for indemnification or
contribution asserted by any person on the basis of any act or statement made by
TVG or any of its directors, officers, employees or affiliates.

9

--------------------------------------------------------------------------------

    SECTION 3.07.  Intellectual Property.

    (a) TVG owns, or has the defensible right to use, all Intellectual Property
used in TVG's business, except where the failure to own or have the right to use
such Intellectual Property would not, individually or in the aggregate, have a
material adverse effect on the ability of TVG to perform its obligations under
this Agreement or the License Agreement.

    (b) No claims which, individually or in the aggregate, are reasonably
expected to have a material adverse effect on the ability of TVG to consummate
the transactions contemplated by this Agreement or the License Agreement, or to
perform its obligations hereunder or thereunder, have been asserted or, to the
knowledge of TVG, threatened by any person or entity (i) to the effect that any
of the Intellectual Property licensed by TVG to UBET pursuant to the License
Agreement infringes on any patent, (ii) against the use by TVG of any
Intellectual Property necessary for TVG to perform its obligations under the
License Agreement, or (iii) challenging the ability of TVG to provide the
simulcast audio and visual signals and pari-mutuel wagering as provided in the
License Agreement.

    (c) As used in this Section 3.07, "Intellectual Property" means all
industrial and intellectual property rights including Proprietary Technology,
patents, patent applications, trademarks, trademark applications and
registrations, service marks, service mark applications and registrations,
copyrights, know-how, licenses relating to any of the foregoing, trade secrets,
proprietary processes and formulae. "Proprietary Technology" means all
proprietary processes, formulae, inventions, trade secrets, know-how,
development tools and other proprietary rights used by TVG pertaining to any
product, software or service manufactured, marketed, licensed or sold by TVG in
the conduct of its business or used, employed or exploited in the development,
license, sale, marketing, distribution or maintenance thereof, and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, know-how, notebooks, software, records and
disclosures.

    SECTION 3.08.  Compliance with Charter. TVG is not in violation of any terms
of its certificate of limited partnership or partnership agreement except where
such violation would not have a material adverse effect on the ability of TVG to
perform its obligations under this Agreement or the License Agreement.

    SECTION 3.09.  Investment Purpose. TVG is acquiring the Initial Warrant and,
provided the Warrant Proposal is adopted by UBET's Stockholders as provided in
Section 4.01, the Additional Warrant, solely for the purpose of investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof in any transaction which would be in violation of the securities laws of
the United States of America or any state thereof. TVG understands that the
certificate representing the Initial Warrant Shares and the Additional Warrant
Shares will contain a legend stating in substance:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933 and such shares may not be sold or transferred unless
such sale or transfer will be effected in accordance with the registration
requirements of the Securities Act of 1933, as at that time amended, or in
accordance with any exemption from the registration requirements of such Act,
which may then be available thereto."

    TVG understands and acknowledges that UBET will deliver unlegended
certificates in exchange for the certificate bearing such legend only in the
event that (i) TVG transfers shares represented by such certificate pursuant to
and in the manner provided for in an effective registration statement covering
the transfer or sale of such shares or (ii) TVG shall have delivered to UBET a
letter from the staff of the Commission, or an opinion of counsel in form
reasonably satisfactory to UBET to the effect that such legend is not required
for the purposes of the Securities Act.

10

--------------------------------------------------------------------------------




ARTICLE IV

CERTAIN COVENANTS


    SECTION 4.01. UBET Stockholder Meeting.  

    (a) UBET will, either at its 2001 annual meeting of stockholders or, at its
option, at a special meeting of its stockholders, in either case to be held on
or before October 1, 2001, propose for approval by UBET's stockholders the
issuance to TVG of the Additional Warrant (the "Warrant Proposal") and such
increases in the authorized number of shares of Common Stock as UBET determines
is prudent in light of the number of Additional Warrant Shares. Subject to the
fiduciary duties of UBET's directors under applicable law as determined by a
majority of such directors with the advice of legal counsel, the UBET Board will
recommend that UBET's stockholders vote in favor of approval of the Warrant
Proposal at such meeting (the "UBET Stockholders Meeting"), and UBET will use
its best efforts to solicit from its stockholders proxies in favor of such
approval. To the extent that the Initial Warrant has been exercised on or prior
to the record date for the UBET Stockholders Meeting, TVG agrees that any stock
received by it as a result of such exercise will not be counted in determining
whether the requisite percentage of UBET's stockholders vote in favor of the
Warrant Proposal.

    (b) UBET shall (i) as soon as reasonably practicable in light of the
anticipated date of the UBET Stockholders Meeting file with the Commission a
preliminary form (the "UBET Preliminary Proxy Statement") of the definitive
proxy statement to be mailed to UBET's stockholders in connection with the UBET
Stockholders Meeting (the "UBET Proxy Statement"), (ii) use its best efforts to
promptly respond to the comments of the Commission thereon, and (iii) use its
best efforts to cause the UBET Proxy Statement to be filed with the Commission
as soon as reasonably practicable after the UBET Preliminary Proxy Statement, as
it may be amended, is cleared by the Commission. To the extent that the UBET
Preliminary Proxy Statement or any amendment thereto includes a description of
TVG and/or this Agreement or the License Agreement, UBET will provide TVG with
the opportunity to review and comment on such description prior to the filing of
the UBET Preliminary Proxy Statement or such amendment, as the case may be, and
will consider in good faith such comments as TVG may have with respect thereto.

    (c) UBET shall notify TVG promptly after the receipt by UBET of any comments
of the Commission on, or of any request by the Commission for amendments or
supplements to, the UBET Preliminary Proxy Statement or UBET Proxy Statement and
shall provide TVG with copies of all correspondence between UBET or any of its
representatives and the Commission with respect to either of the foregoing
filings.

    SECTION 4.02. Reservation of Shares.  UBET will at all times during the
period that the Initial Warrant or the Additional Warrant may be exercised
reserve and keep available, free from preemptive rights, out of the aggregate of
its authorized but unissued UBET Common Stock, or its authorized and issued UBET
Common Stock held in treasury, for the purpose of enabling it to satisfy any
obligation to issue Initial Warrant Shares upon exercise of the Initial Warrant
and Additional Warrant Shares upon exercise of the Additional Warrant, the full
number of Initial Warrant Shares and Additional Warrant Shares deliverable upon
the exercise of the Initial Warrant and Additional Warrant, respectively. UBET
covenants and agrees that for so long as the Initial Warrant or the Additional
Warrant is outstanding and is exercisable, it will not take any action to
increase the par value of the UBET Common Stock or issue any shares of UBET
Preferred Stock which grants the holders thereof the right to vote on any
matters on which the holders of UBET Common Stock may vote.

11

--------------------------------------------------------------------------------

    SECTION 4.03. Obtaining of Certain Governmental Approvals.  

    (a) UBET from time to time will use reasonable efforts to obtain and keep
effective any and all permits, consents and approvals of Governmental Entities
and to make securities law filings under federal and state laws, or with any
securities exchange or association on which the UBET Common Stock is listed,
that may be required in connection with the issuance and delivery of the
Additional Warrant, the exercise of the Initial Warrant and the Additional
Warrant and the issuance and delivery of Initial Warrant Shares and the
Additional Warrant Shares.

    (b) Without limiting the generality of the foregoing, in the event that TVG
reasonably believes that exercise of the Initial Warrant or the Additional
Warrant and issuance of Initial Warrant Shares or Additional Warrant Shares
acquirable upon such exercise requires prior compliance with the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations thereunder (the "HSR Act and Rules"), then any such exercise shall
be contingent upon such prior compliance. To effect such compliance, UBET and
TVG will, promptly following receipt by UBET of TVG's notice of exercise, use
their respective commercially reasonable efforts to make all filings necessary
to cause the expiration or termination of any applicable waiting period under
the HSR Act and Rules. Each of UBET and TVG shall bear and pay its respective
costs or expenses that it incurs in complying with this Section 4.03(b), except
that each of UBET and TVG shall each pay one half of any fee payable to the
Federal Trade Commission (the "FTC") or the Antitrust Division of the Department
of Justice (the "DOJ") or any other governmental body then having jurisdiction
with respect to the HSR Act and Rules in connection with the filing of any
reports under the HSR Act and Rules. Notwithstanding anything to the contrary
contained herein, in the event that any filing under the HSR Act and Rules made
by TVG and UBET pursuant to this Section 4.03(b) results in either the FTC or
DOJ issuing a written "request for additional information or documentary
material" pursuant to Section 7A(e)(i) of the HSR Act and Rules 16 C.F.R.
§803.20, then TVG shall have the absolute right to withdraw such filing and its
notice of exercise of the Initial Warrant and/or the Additional Warrant, as the
case may be.

    SECTION 4.04. Reasonable Efforts.  Subject to the terms and conditions of
this Agreement and applicable law, each of the parties shall use its reasonable
efforts to take, or cause to be taken, all actions, and do, or cause to be done,
all things reasonably necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Agreement as soon as reasonably
practicable.

    SECTION 4.05. UBET Board Representation.  Following the exercise of the
Initial Warrant and/or the Additional Warrant and for so long as TVG
beneficially owns at least 5% of the outstanding shares of UBET common stock
(the "Director Designation Period"), UBET agrees to use its best efforts to
enable TVG to designate a number of directors to the UBET Board in a ratio based
on TVG's overall ownership of UBET Common Stock according to the following
formula:

Percentage of Outstanding
Common Stock Owned by TVG


--------------------------------------------------------------------------------

  Ratio of TVG's Board Designees
to Total Number of Directors

--------------------------------------------------------------------------------

5% to 30%   1/5 more than 30% up to 49.9%   2/5 more than 49.9% up to 60%   3/5
more than 60% up to 79.9%   4/5 more than 79.9%   5/5

12

--------------------------------------------------------------------------------

In furtherance of the foregoing, during the Director Designation Period, at each
annual or special meeting of the stockholders of UBET at which members of the
UBET Board are to be elected, UBET agrees to use its best efforts to cause the
UBET Board (or any authorized committee thereof) to nominate and recommend the
election to the UBET Board of a number of directors designated by TVG in the
ratio to the fully constituted UBET Board set forth above, based on the
percentage of the outstanding shares of UBET Common Stock owned by TVG as of the
record date for such meeting of UBET stockholders. During the Director
Designation Period, UBET agrees (i) to use its best efforts to fill any vacancy
created by the resignation, withdrawal or removal of any director designated by
TVG with a new director designated by TVG, and (ii) to not take any action to
increase the number of directors constituting the full UBET Board if, as a
result of such increase and the filling of vacancies created thereby, the ratio
of directors of the UBET Board designated by TVG to the total number of
directors shall be a fraction less than the ratio of TVG-designated directors to
the total number of directors immediately prior to such increase.

    SECTION 4.06. Registration Rights.  

    (a) Demand Registration Rights.

     (i) At any time and from time to time after the date hereof, TVG and any
transferee of Registrable Securities (as defined in clause (viii) of this
Section 4.06(a)) who becomes a party to this Agreement (each such transferee and
TVG, a "Holder, and collectively, the "Holders") shall have the right to request
UBET to effect the registration under the Securities Act of all or part of their
Registrable Securities. Holders shall exercise such right by giving of a notice
stating (A) the number of Registrable Securities to be included in such
registration statement and (B) the Holder's intended method of distribution
(which may include an underwritten offering). Upon receipt by UBET of any such
request, UBET shall promptly give notice of such proposed registration to all
Holders who hold Registrable Securities and thereupon shall, as expeditiously as
possible, use reasonable efforts to effect the registration under the Securities
Act of:

    (A) all Registrable Securities that UBET has been requested to register
pursuant to clause (i) of this Section 4.06(a); and

    (B) all other Registrable Securities that Holders have, within 20 days after
UBET has given such notice, requested UBET to register;

all to the extent requisite to permit the sale or other disposition by the
Holders of the Registrable Securities so to be registered.

    (ii) If the managing underwriter, selected pursuant to Section 4.06(g)(i),
of the public offering to be effected pursuant to a registration statement filed
pursuant to clause (i) of this Section 4.06(a) of any Registrable Securities
shall advise UBET in writing (with a copy to each holder of Registrable
Securities requesting registration) that, in its opinion, the number of
securities requested to be included in such registration (including securities
of UBET that are not Registrable Securities) exceeds the number that can be sold
in such offering without having an adverse effect on such offering, UBET will
include in such registration to the extent of the number that UBET is so advised
can be sold in such offering:

    (A) first, Registrable Securities requested to be included in such
registration by TVG;

    (B) second, Registrable Securities requested to be included in such
registration by Holders other than TVG pro rata based on the number of such
shares to be included; and

13

--------------------------------------------------------------------------------

    (C) third, other securities of UBET proposed to be included pursuant to
Section 4.06(a)(vii) in such registration, in accordance with the priorities, if
any, then existing among UBET and the holders of such other securities.

    (iii) The Holders requesting inclusion in a registration statement under
this Section 4.06(a) may withdraw from any requested registration pursuant to
this Section 4.06(a) by giving written notice to UBET prior to the date an
underwriting agreement is executed or such registration statement becomes
effective; provided, however, that for a period of six months after such
withdrawal, such Holders may not request any registration pursuant to this
Section 4.06(a) unless (A) such Holders pay UBET for its out-of-pocket expenses
relating to such registration, (B) the registration statement had not been filed
within 60 days of the initial request for registration pursuant to
Section 4.06(a)(i) or had not become effective within 75 days of its filing or
(C) UBET otherwise failed to comply with its obligations under this Section 4.06
with respect to such registration.

    (iv) UBET shall not be required to effect more than a total of five
effective registrations under this Section 4.06(a). If UBET shall have filed a
registration statement and all of the Holders requesting registration thereunder
shall have withdrawn from the registration under Section 4.06(a)(iii) prior to
such registration statement becoming effective, such registration shall be
deemed to have been effective unless (A) such Holders pay UBET for its
out-of-pocket expenses relating to such registration, (B) the registration
statement had not been filed within 60 days of the initial request for
registration pursuant to Section 4.06(a)(i) or had not become effective within
75 days of its filing or (C) UBET otherwise failed to comply with its
obligations under this Section 4.06 with respect to such registration.
Notwithstanding the foregoing, if the Holders withdraw from an offering after
the registration statement for the shares to be offered thereby has become
effective due to the occurrence of any of the events set forth in Sections
4.06(c)(vi), (vii) or (viii), in each case unless cured prior to the Holders'
withdrawal, then such registration shall not be counted as an effective
registration for purposes of this Section 4.06(a)(iv).

    (v) UBET shall not be required to effect a registration pursuant to this
Section 4.06(a) unless the offering includes Registrable Securities having a
fair market value of at least $2 million in the aggregate.

    (vi) UBET shall not be required to effect any registration within six
(6) months of the effective date of any other registration under this
Section 4.06(a).

   (vii) If the managing underwriter in an underwritten offering has not limited
the number of Registrable Securities to be underwritten, then UBET may include
securities for its own account or for the account of others in such registration
statement and underwriting if the managing underwriter so agrees and if the
number of Registrable Securities held by Holders which would otherwise have been
included in such registration statement and underwriting will not thereby be
limited. The inclusion of such shares shall be on the same terms as the
registration of Registrable Securities held by the Holders. In the event that
the managing underwriter excludes some of the securities to be registered, the
securities to be sold for the account of UBET and any other holders shall be
excluded in their entirety prior to the exclusion of any Registrable Securities
of the Holders.

   (viii) For purposes of this Agreement, the term "Registrable Securities"
shall mean any Initial Warrant Shares or Additional Warrant Shares. As to any
particular Registrable Securities once issued, such securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such registration
statement, (ii) such securities shall be freely saleable by the applicable

14

--------------------------------------------------------------------------------

Holder without limits as to volume under Rule 144 (or any successor provision)
under the Securities Act, (iii) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by UBET and subsequent disposition of them
shall not require registration or qualification of them under the Securities
Act, or (iv) such securities shall have ceased to be outstanding.

    (b) "Piggyback" Registrations. If UBET at any time proposes to register any
of its securities under the Securities Act (other than pursuant to
Section 4.06(a)) on a registration statement on Form S-1, S-2 or S-3 or on any
other form upon which may be registered securities similar to the Registrable
Securities for sale to the general public except Form S-4 and Form S-8, UBET
will at each such time give prompt notice to the Holders of its intention to do
so setting forth the date on which UBET proposes to file such registration
statement, which date shall be no earlier than 20 days from the date of such
notice, and advising the Holders of their right to have Registrable Securities
included therein. Upon the written request of the Holders given to UBET not less
than 5 days prior to the proposed filing date of such registration statement set
forth in such notice, UBET will use reasonable best efforts to cause each of the
Registrable Securities that UBET has been requested to register by the Holders
to be registered under the Securities Act. If the securities to be so registered
for sale include securities to be sold for the account of UBET and to be
distributed by or through a firm of underwriters of recognized standing, then
the Registrable Securities shall also be included in such underwriting, provided
that if the underwriter shall advise UBET in writing (with a copy to each holder
of Registrable Securities requesting registration) that, in its opinion, the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering without having an adverse effect on
such offering, UBET will include in such registration to the extent of the
number that UBET is so advised can be sold in such offering securities
determined as follows:

     (i) if such registration as initially proposed by UBET was solely a primary
registration of its securities:

    (A) first, the securities proposed by UBET to be sold for its own account,

    (B) second, any Registrable Securities requested to be included in such
registration pro rata among the Holders of such Registrable Securities and the
holders of such other shares of UBET Common Stock on the basis of the number of
Registrable Securities and other shares of UBET Common Stock requested to be
included by each such holder, and

    (C) third, any other securities of UBET proposed to be included in such
registration statement in accordance with the provisions, if any, then existing
among the holders of such securities, and

    (ii) if such registration as initially proposed by UBET was in whole or in
part requested by holders of securities of UBET, other than Holders of
Registrable Securities, pursuant to demand registration rights,

    (A) first, such securities held by the holders initiating such registration,
pro rata among the holders thereof, on the basis agreed upon by such holders and
UBET,

    (B) second, Registrable Securities requested to be included in such
registration pro rata among the Holders of such Registrable Securities and the
holders of such other shares of UBET Common Stock on the basis of the number of
Registrable Securities and other shares of UBET Common Stock requested to be
included by each such holder, and

    (C) third, any securities of UBET proposed to be included in such
registration statement in accordance with the priorities, if any, then existing
among the holders of such securities.

15

--------------------------------------------------------------------------------

The Holders requesting inclusion in a registration statement under this
Section 4.06(b) may withdraw from any such requested registration by giving
written notice to UBET prior to the date an underwriting agreement is executed
or such registration statement becomes effective.

    (c) UBET's Obligations in Registration. If and whenever UBET is obligated by
the provisions of this Section 4.06 to use reasonable best efforts to effect the
registration of any Registrable Securities under the Securities Act, UBET will:

     (i) prepare and file with the Commission, as expeditiously as possible but
in no event later than 60 days after the initial request from holders to
register such Registrable Securities, a registration statement with respect to
such Registrable Securities and use reasonable best efforts to cause such
registration statement to become effective within 75 days after its filing and
to remain effective; provided, however, that UBET shall not be required to keep
such registration statement effective, or to prepare and file any amendments or
supplements thereto, later than the earlier of (x) such time as all Registrable
Securities have been sold and (y) 5:00 P.M., New York City time, on the 120th
business day following the date on which such registration statement becomes
effective under the Securities Act;

    (ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement whenever the
Holders for whom such Registrable Securities are registered or are to be
registered shall desire to dispose of the same, subject, however, to the proviso
contained in the immediately preceding clause (i);

    (iii) furnish each Holder for whom such Registrable Securities are
registered or are to be registered such numbers of copies of each registration
statement and printed prospectus, including a preliminary prospectus and any
amendments or supplements thereto, in conformity with the requirements of the
Securities Act, and such other documents and information as such Holder may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

    (iv) use reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such United States jurisdictions as each Holder shall
reasonably request, and do any and all other acts and things that may be
necessary or advisable to enable such Holder to consummate the disposition in
such jurisdictions of such Registrable Securities, except that UBET shall not be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (iv)
be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction unless UBET is already subject to general service of process in
such jurisdiction;

    (v) furnish to the Holders for whom such Registrable Securities are
registered or are to be registered at the time of the disposition of such
Registrable Securities by such Holders a signed copy of an opinion of counsel
for UBET reasonably acceptable to such holders as to such matters as such
holders may reasonably request and substantially to the effect that, a
registration statement covering such Registrable Securities has been filed with
the Commission under the Securities Act and has been made effective by order of
the Commission; said registration statement and the prospectus contained therein
comply as to form in all material respects with the requirements of the
Securities Act (except that counsel need not express any opinion as to financial
statements contained therein) and, although counsel has not

16

--------------------------------------------------------------------------------

independently verified and is not passing upon the accuracy, completeness or
fairness of the statements contained in the registration statement and
prospectus included therein, nothing has come to said counsel's attention that
would cause it to believe that either said registration statement or said
prospectus contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of said prospectus, in the light of the circumstances under
which they were made) not misleading; said counsel knows of no legal or
governmental proceedings required to be described in said prospectus that are
not described as required, or of any contract or documents of a character
required to be described in said registration statement or said prospectus or to
be filed as an exhibit to said registration statement or to be incorporated by
reference therein that is not described and filed as required; to the best of
counsel's knowledge, no stop order has been issued by the Commission suspending
the effectiveness of such registration statement and no proceedings for the
issuance of such a stop order are threatened or contemplated; it being
understood that said counsel may rely, as to all factual matters and financial
data treated therein, on certificates of UBET (copies of which shall be
delivered to such Holders).

    (vi) immediately notify each Holder of Registrable Securities covered by
such registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and at the request of any such Holder promptly prepare and
furnish to such Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made;

   (vii) advise each Holder of Registrable Securities covered by such
registration statement, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for that purpose; and use its reasonable best
efforts to comply with all applicable rules and regulations of the Commission,
and make generally available to its securities holders as promptly as
practicable an earnings statement covering a period of twelve (12) months
beginning after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

   (viii) permit any holder holding Registrable Securities covered by such
registration statement or prospectus to withdraw their Registrable Securities
from such registration statement or prospectus if such Holder has informed UBET
that it reasonably believes that such amendment or supplement does not comply in
all material respects with the requirements of the Securities Act or the rules
and regulations thereunder;

    (ix) enter into such customary agreements (including an underwriting
agreement in customary form, if applicable) and take all such other actions as
holders of a majority of the Registrable Securities being sold or the
underwriters retained by such Holders, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities, including
customary opinions and indemnification and lock-up agreements;

17

--------------------------------------------------------------------------------

    (x) if requested by the managing underwriters or a Holder of Registrable
Securities being sold in connection with an underwritten offering, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters and the holders of a majority of the
Registrable Securities being sold agree should be included therein relating to
the plan of distribution with respect to such Registrable Securities including,
without limitation, information with respect to the securities being sold to
such underwriters, the purchase price being paid therefor by such underwriters
and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and

    (xi) list such Registrable Securities on any securities exchange on which
the UBET Common Stock is then listed, if such Registrable Securities are not
already so listed and if such listing is then permitted under the rules of such
exchange.

    The period of time that UBET is obligated to keep any registration statement
effective, or to prepare and file any amendments or supplements thereto,
pursuant to Section 4.06(c)(i) shall be extended by the number of days that any
such Holder is unable to sell Registrable Securities due to the matters
discussed in Section 4.06(c)(vi) and (vii) above.

    (d) Payment of Registration Expenses. In connection with each registration
pursuant to this Section 4.06, UBET shall pay all expenses incident to
performance of or compliance with this Section 4.06, including without
limitation, (i) all Commission and stock exchange or National Association of
Securities Dealers, Inc. registration, filing fees and listing expenses,
(ii) all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for any underwriters in
connection with blue sky qualification of any Registrable Securities), (iii) all
printing, messenger and delivery expenses, (iv) the fees and disbursements of
counsel for UBET and of its independent public accountants, including the
expenses of any special audits and/or "cold comfort" letters required by or
incident to such performance and compliance, (v) the reasonable fees and
disbursements of one counsel retained in connection with such registration by
Holders of a majority of the Initial Warrant Shares and Additional Warrant
Shares being registered, not to exceed $35,000, and (vi) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, including the fees and expenses of any special experts retained in
connection with the requested registration, but excluding underwriting discounts
and sales commissions applicable to the sale of the Registrable Securities.

    (e) Indemnification.

     (i) Indemnification by UBET. In the event of any registration under the
Securities Act of any Registrable Securities pursuant to this Section 4.06, UBET
hereby agrees to indemnify and hold harmless the Holders, their respective
agents, directors and officers, each other person, if any, who controls (within
the meaning of the Securities Act) the Holders and each other person (including
underwriters) who participates in the offering of such Registrable Securities,
against any losses, claims, damages or liabilities, to the extent that such
losses, claims, damages or liabilities (or proceedings in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement, under which such
Registrable Securities were registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein or in any amendment
or supplement to any preliminary prospectus or final prospectus (if used during
the period UBET is required to keep such registration statement current in any
such case), or arise out of or are based upon the omission or alleged omission
to state therein a material

18

--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
not misleading, or any violation by UBET of the Securities Act or state
securities or blue sky laws and relating to action or inaction required of UBET
in connection with the registration or qualification of securities under such
laws and will reimburse such Holders, such agents, directors and officers and
each such controlling person or participating person (including underwriters)
for any legal or any other expenses reasonably incurred by such Holders, such
agents, directors and officers or such controlling person or participating
person (including underwriters) in connection with investigating or defending
any such loss, claim, damage, liability or proceeding, provided, that UBET will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, any preliminary or final prospectus or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
UBET by such Holder specifically for use in the preparation of such registration
statement; and provided, further, that, with respect to any untrue statement or
omission or alleged untrue statement or omission made in any preliminary
prospectus, UBET will not be liable to any holder to the extent that any loss,
claim, damage, liability or expense results from the fact that a current copy of
the final prospectus (including any amendment or supplement thereto) was not
sent or given to the person asserting any such loss, claim, damage, liability or
expense at or prior to the written confirmation of the sale of the Registrable
Securities concerned to such person if it is determined that it was the
responsibility of such Holder to provide such person with a current copy of the
final prospectus (or amendment or supplement thereto) and such current copy of
the final prospectus, amendment or supplement was provided to such Holders and
would have cured the defect giving rise to such loss, claim, damage, liability
or expense.

    (ii) Indemnification by the Holders. Each Holder, individually and not
jointly, hereby agrees to indemnify and hold harmless UBET, its respective
agents, directors and officers, each other person, if any, who controls (within
the meaning of the Securities Act) UBET and each other person (including
underwriters) who participates in the offering of such Registrable Securities,
against all losses, claims, damages and liabilities to which UBET, may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or proceedings in respect thereof) arise out of or are
based upon any untrue statement of any material fact contained in any such
registration statement under which such Registrable Securities were registered
under the Securities Act, in any preliminary prospectus or final prospectus
contained therein or in any amendment or supplement to any preliminary
prospectus or final prospectus (if used during the period UBET is required to
keep such registration statement current in any such case), or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such statement or omission made in
such registration statement, any preliminary or final prospectus or any
amendment or supplement in reliance upon and in conformity with written
information furnished to UBET by such Holder or such underwriter, as the case
may be, specifically for use in the preparation of such registration statement.

    (iii) Notices of Claims, Etc. Each party entitled to be indemnified pursuant
to Section 4.06(e)(i) or (ii) above, promptly but not later than 10 days after
its receipt of notice of the commencement of any action against it in respect of
which indemnity may be sought from any indemnifying party pursuant to this
Section 4.06(e), shall notify such indemnifying party in writing of the
commencement thereof. In case any such action shall be brought against any
indemnified party and it shall notify such indemnifying party of the
commencement thereof, such indemnifying party will be entitled to participate
therein and, to

19

--------------------------------------------------------------------------------

the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and such indemnified party
may participate in such defense, which participation by the indemnified party
shall be at its expense unless (i) the employment of counsel by such indemnified
party has been authorized by the indemnifying party, (ii) the indemnified party
shall have been advised by its counsel in writing that there is a conflict of
interest between the indemnifying party and the indemnified party in the conduct
of the defense of such action (in which case the indemnifying party shall not
have the right to direct the defense of such action on behalf of the indemnified
party) or (iii) the indemnifying party shall not in fact have employed counsel
to assume the defense of such action, in each of which cases the fees and
expenses of the indemnified party's counsel shall be at the expense of the
indemnifying party; provided, that the indemnifying party shall not be
responsible for the expense of more than one counsel for all indemnified parties
in any action. The failure of any such indemnified party to give notice as
provided herein shall not relieve such indemnifying party of its obligations
under this Section 4.06(e) unless such failure to give notice shall materially
adversely affect such indemnifying party in the defense of any such claim or any
such litigation. With respect to any claim or litigation the defense of which is
being conducted by such indemnifying party, no indemnified party shall, except
with the consent of such indemnifying party, consent to entry of any judgment or
enter into any settlement of any claim as to which indemnity may be sought. No
indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or litigation.

    (iv) Contribution. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in paragraphs (i) and (ii) of this Section 4.06(e) may
be unenforceable because it is violative of any law or public policy, each party
that would have been required to provide the indemnity shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all indemnified liabilities incurred by each
party entitled to indemnification under this Section 4.06(e); provided that in
no event shall a Holder of Registrable Securities be required to contribute an
amount greater than the dollar amount of net proceeds received by such Holder
upon the sale of such Registrable Securities.

    (f)  Obligations of the Holders. The Holders agree:

     (i) that upon receipt of any notice from UBET of the happening of any event
of the kind described in Section 4.06(c)(vi), the Holders will forthwith
discontinue its disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until its receipt
of the copies of the supplemented or amended prospectus contemplated by
Section 4.06(c)(vi) and, if so directed by UBET, will use its reasonable best
efforts to deliver to UBET (at UBET's expense) all copies, other than permanent
file copies, then in such Holder's possession of the prospectus relating to such
Registrable Securities current at the time of receipt of such notice, and

    (ii) that they will immediately notify UBET at any time when a prospectus
relating to the registration of such Registrable Securities is required to be
delivered under the Securities Act, of the happening of any event as a result of
which information previously furnished by such Holder to UBET in writing
specifically for inclusion in such prospectus contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.

    (g) Underwritten Registration.

20

--------------------------------------------------------------------------------

     (i) If any of the Registrable Securities covered by a registration pursuant
to Section 4.06(a) are to be sold in an underwritten offering, the investment
banker or investment bankers and manager or managers that will administer the
offering, which shall be of recognized standing, will be selected by the Holders
of a majority in fair market value of such Registrable Securities included in
such offering, subject to UBET's approval, which shall not be unreasonably
withheld. No person may participate in any such underwritten registration
hereunder unless such person (a) agrees to sell its Registrable Securities, UBET
Common Stock or other securities of UBET on the basis provided in an
underwriting agreement provided by the Holders of a majority in fair market
value of the Registrable Securities to be sold in such underwritten offering and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

    (ii) If any of the Registrable Securities covered by a registration pursuant
to Section 4.06(b) are to be sold in an underwritten offering, the investment
banker or investment bankers and manager or managers that will administer the
offering will be selected by (x) UBET, if the registration as initially proposed
by UBET included a primary offering of its securities, or (y) the holders of a
majority in fair market value of securities being registered, if the
registration as initially proposed was requested by such holders. No Holder may
participate in any such underwritten registration hereunder unless such Holder
(a) agrees to sell its Registrable Securities on the basis provided in an
underwriting agreement approved by UBET or the holders of a majority in fair
market value of the securities being registered and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

    (h) Exchange Act Compliance. UBET shall comply in all material respects with
all of the reporting requirements of the Exchange Act and shall comply in all
material respects with all other public information reporting requirements of
the Commission which are conditions to the availability of Rule 144 promulgated
under the Securities Act (or any successor rule of the Commission) for the sale
of Registrable Securities. UBET shall cooperate with each Holder in supplying
such information as may be necessary for such Holder to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of Rule 144.

    SECTION 4.07. Rights to Additional Shares.  

    (a) On the Additional Warrant Exercise Date, UBET shall deliver to TVG a
schedule, certified by an executive officer of UBET, (i) listing all rights to
subscribe for, purchase or otherwise acquire any share or shares of UBET Common
Stock which are outstanding on the Additional Warrant Exercise Date ("Qualifying
Rights"), and (ii) indicating the number of shares of UBET Common Stock and
other securities or property issuable upon payment, exercise, conversion,
surrender or exchange of all such Qualifying Rights.

21

--------------------------------------------------------------------------------

    (b) If at any time after the Additional Warrant Exercise Date, UBET issues
any shares of UBET Common Stock or other securities upon conversion, exercise or
exchange of any Qualifying Rights, UBET shall, concurrently with the issuance
thereof, issue to TVG an equivalent number of shares of UBET Common Stock or
other securities (collectively, "Make-Whole Shares") for no additional
consideration (it being understood and agreed that the exercise price of the
Additional Warrant shall constitute the aggregate consideration for the
Additional Warrant Shares and the Make-Whole Shares). All such Make-Whole Shares
issued to TVG pursuant to this Section 4.07 shall, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable, will be free of any
liens, claims charges, security interests, pledges, voting or shareholder
agreements, encumbrances or equities of any kind whatsoever (except as expressly
contemplated hereby or to the extent created by TVG) and will not be issued in
violation of any preemptive rights.

    SECTION 4.08. Restrictions on Purchases of UBET Common Stock Other than
Pursuant to the Warrants.  During the period commencing on the date hereof and
ending on the earliest to occur of (i) the date of the UBET Stockholders
Meeting, provided that the Warrant Proposal is not approved at such meeting,
(ii) the date upon which UBET issues for cash any shares of UBET Common Stock,
UBET Preferred Stock, or securities exercisable or exchangeable for, or
convertible into (with or without consideration) UBET Common Stock or UBET
Preferred Stock (other than (a) shares issuable upon exercise of options or
warrants outstanding on the date hereof and (b) options granted to employees and
shares issuable upon exercise of such options), or (iii) the Additional Warrant
Exercise Date, TVG will not, and will use its best efforts to cause Gemstar-TV
Guide International, Inc. ("Gemstar-TV Guide") and each Controlled Affiliate of
Gemstar-TV Guide to not, purchase any shares of UBET Common Stock other than
pursuant to the exercise of the Initial Warrant or the Additional Warrant. As
used in this Section 4.08, a Controlled Affiliate of Gemstar-TV Guide shall mean
any corporation, partnership, limited liability company, trust or individual
that Gemstar-TV Guide has the power to direct, or cause the direction of, the
management and policies of, whether through the ownership of voting securities,
by contract, or by membership or involvement in the board of directors,
management committee or other management structure of such entity.

    SECTION 4.09 Ladbroke Agreement.  For so long as the License Agreement is in
effect, UBET agrees that it shall not amend that certain Telecommunications
Facilitation System Agreement, dated as of June 23, 1997, with Mount Laurel
Racing, Inc. and Washington Trotting Association, Inc., in a manner that would
reduce the percentage rate payable to UBET with respect to commissions on
account wagers under such agreement.

22

--------------------------------------------------------------------------------




ARTICLE V

MISCELLANEOUS


    SECTION 5.01.  Further Assurances.  From and after the date hereof, each of
TVG and UBET shall, at any time and from time to time, make, execute and
deliver, or cause to be made, executed and delivered, such instruments,
agreements, consents and assurances and take or cause to be taken all such
actions as may reasonably be requested by the other party hereto for the
effectual consummation and confirmation of this Agreement and the transactions
contemplated hereby.

    SECTION 5.02.  Expenses.  Except as otherwise provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

    SECTION 5.03.  Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given on (i) the day on which
delivered personally or by telecopy (with prompt confirmation by mail) during a
business day to the appropriate location listed as the address below, (ii) three
business days after the posting thereof by United States registered or certified
first class mail, return receipt requested, with postage and fees prepaid or
(iii) one business day after deposit thereof for overnight delivery via Federal
Express or other nationally recognized overnight delivery service. Such notices,
requests, demands, waivers or other communications shall be addressed as
follows:

(a)if to TVG, to:

TVG
12421 West Olympic Boulevard
Los Angeles, California 90064
Attn: Mark Wilson, President and CEO
Telecopy No.: (310) 689-2501

with a copy to:

Lee D. Charles, Esq.
Baker Botts L.L.P.
599 Lexington Avenue
New York, New York 10022
Telecopy No.: (212) 705-5125

(b)if to UBET, to:

Youbet.com, Inc.
5901 De Soto Avenue
Woodland Hills, California 91367
Attn: Robert Fell, Chairman and CEO
Telecopy No.: (818) 668-2101

23

--------------------------------------------------------------------------------

with a copy to:

Christensten, Miller, Fink, Jacobs,
Glaser, Weil & Shapiro, LLP
2121 Avenue of the Stars
Los Angeles, California 90067
Attn: Stephen D. Silbert, Esq.
Telecopy No.: (310) 556-2920

or to such other person or address as any party shall specify by notice in
writing to the other party.

    SECTION 5.04.  Entire Agreement.  This Agreement and the License Agreement
(including the Exhibits, Schedules and other documents referred to herein and
therein) constitute the entire agreements between the parties and, except as
expressly provided herein, supersede all prior agreements and understandings,
oral and written, between the parties with respect to the subject matter hereof.

    SECTION 5.05.  Assignment; Binding Effect; Benefit.  Neither this Agreement
nor any of the rights, benefits or obligations hereunder may be assigned by any
party without the prior written consent of the other party; provided, however,
that the rights granted to TVG under Section 4.06 may be assigned in connection
with any transfer or assignment of the Initial Warrant, the Additional Warrant,
the Initial Warrant Shares or the Additional Warrant Shares, provided such
transferee (i) is a permitted transferee under the Initial Warrant or Additional
Warrant, as applicable, and (ii) executes a written agreement, in form and
substance reasonably satisfactory to UBET, pursuant to which such transferee
agrees to be bound by all of the provisions of Section 4.06, as applicable, as
if such transferee were a "Holder" thereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns. Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

    SECTION 5.06.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.

    SECTION 5.07.  Extension; Waiver.  TVG or UBET may, to the extent legally
allowed, (i) extend the time specified herein for the performance of any of the
obligations of the other party, (ii) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, or (iii) waive compliance by the other party
with any of the agreements or covenants of such other party contained herein.
Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only if set forth in a written instrument signed on behalf of
such party. No such waiver shall constitute a waiver of, or estoppel with
respect to, any subsequent or other breach or failure to comply strictly with
the provisions of this Agreement. The failure of any party to insist on strict
compliance with this Agreement or to assert any of its rights or remedies
hereunder or with respect hereto shall not constitute a waiver of such rights or
remedies. Whenever this Agreement requires or permits consent or approval by any
party, such consent or approval shall be effective if given in writing in a
manner consistent with the requirements for a waiver of compliance as set forth
in this Section 5.07.

    SECTION 5.08.  Survival.  The representations and warranties made by UBET in
Article II shall survive for a period of two years from the date of this
Agreement, except for the representations and warranties contained in
Section 2.03(b) and Section 2.03(c) which shall survive for a period of one year
following the expiration date of the Additional Warrant. All covenants and
agreements of the parties contained in this Agreement shall survive indefinitely
(except as may otherwise be expressly provided for by their terms).

24

--------------------------------------------------------------------------------

    SECTION 5.09.  Arbitration.  Any dispute or controversy arising out of or
relating to this Agreement, the Initial Warrant or the Additional Warrant shall
be settled by an expedited arbitration proceeding to be held in the City of
Wilmington, Delaware in accordance with the rules then in effect of the American
Arbitration Association or any successor thereto. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction. The losing party in such arbitration shall pay all the
costs and expenses of such arbitration and all the reasonable attorneys' fees
and expenses of the other party thereto.

    SECTION 5.10.  Interpretation.  When a reference is made in this Agreement
to Sections, Articles, Exhibits or Schedules, such reference shall be to a
Section, Article, Exhibit or Schedule (as the case may be) of this Agreement
unless otherwise indicated. When a reference is made in this Agreement to a
"party" or "parties", such reference shall be to a party or parties to this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation". The use of any gender
herein shall be deemed to be or include the other genders and the use of the
singular herein shall be deemed to be or include the plural (and vice versa),
wherever appropriate. The use of the words "hereof", "herein", "hereunder" and
words of similar import shall refer to this entire Agreement, and not to any
particular article, section, subsection, clause, paragraph or other subdivision
of this Agreement, unless the context clearly indicates otherwise.

    SECTION 5.11.  Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.

    SECTION 5.12.    

    SECTION 5.13.  Applicable Law.  This Agreement and the legal relations
between the parties shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws rules
thereof.

25

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

    YOUBET.COM, INC.
 
 
By:
/s/ PHILLIP HERMANN   

--------------------------------------------------------------------------------

Phillip Hermann       Name: Phillip Hermann       Title:  Executive Vice
President and Chief Financial Officer
 
 
ODS TECHNOLOGIES, L.P.
 
 
By:
TV GUIDE, INC., a General Partner
 
 
By:
/s/ MARK D. WILSON   

--------------------------------------------------------------------------------

Phillip Hermann       Name: Mark D. Wilson       Title:  Chief Executive
Officer—TVG

26

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


 
 
Article I. Issuance of Warrants
 
 
Section 1.01.
 
Issuance Of Initial Warrant
 
1 Section 1.02.   Issuance Of Additional Warrant   1
 
 
Article II. Representations and Warranties of UBET
 
 
Section 2.01.
 
Organization And Qualification
 
2 Section 2.02.   Authorization And Validity   2 Section 2.03.   Capitalization
  3 Section 2.04.   Reports And Financial Statements   4 Section 2.05.   No
Approvals Or Notices Required; No Conflict With Instruments   4 Section 2.06.  
Absence Of Certain Changes Or Events   5 Section 2.07.   Legal Proceedings   5
Section 2.08.   Compliance With Regulatory Requirements   6 Section 2.09.  
Brokers Or Finders   6 Section 2.10.   Intellectual Property   6 Section 2.11.  
Compliance With Charter And Contracts   7 Section 2.12.   Disclosure   7
Section 2.13.   Section 203 Of The DGCL   7
 
 
Article III. Representations and Warranties of TVG
 
 
Section 3.01.
 
Organization And Qualification
 
7 Section 3.02.   Authorization And Validity Of Agreement   8 Section 3.03.   No
Approvals Or Notices Required; No Conflict With Instruments   8 Section 3.04.  
Legal Proceedings   8 Section 3.05.   Compliance With Regulatory Requirements  
9 Section 3.06.   Brokers Or Finders   9 Section 3.07.   Intellectual Property  
10 Section 3.08   Compliance with Charter   10 Section 3.09.   Investment
Purpose   10
 
 
Article IV. Certain Covenants
 
 
Section 4.01.
 
UBET Stockholder Meeting
 
11 Section 4.02.   Reservation Of Shares   11 Section 4.03.   Obtaining Of
Certain Governmental Approvals   12 Section 4.04.   Reasonable Efforts   12
Section 4.05.   UBET Board Representation   12 Section 4.06.   Registration
Rights.   13 Section 4.07.   Rights To Additional Shares   21 Section 4.08.  
Restrictions On Purchases Of UBET Common Stock Other Than Pursuant To The
Warrants   22 Section 4.09.   Ladbroke Agreement   22
 
 
Article V. Miscellaneous
 
 
Section 5.01.
 
Further Assurances
 
24 Section 5.02.   Expenses   24 Section 5.03.   Notices   24

27

--------------------------------------------------------------------------------

Section 5.04.   Entire Agreement   25 Section 5.05.   Assignment; Binding
Effect; Benefit   25 Section 5.06.   Amendment   25 Section 5.07.   Extension;
Waiver   25 Section 5.08.   Survival   25 Section 5.09.   Arbitration   26
Section 5.10.   Interpretation   26 Section 5.11.   Counterparts   26
Section 5.12.   Applicable Law   26

28

--------------------------------------------------------------------------------

WARRANT ISSUANCE AGREEMENT

Between

YOUBET.COM, INC.

and

ODS TECHNOLOGIES, L.P.

Dated as of May 18, 2001

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.28
WARRANT ISSUANCE AGREEMENT
RECITALS
ARTICLE I ISSUANCE OF WARRANTS
ARTICLE II REPRESENTATIONS AND WARRANTIES OF UBET
ARTICLE III REPRESENTATIONS AND WARRANTIES OF TVG
ARTICLE IV CERTAIN COVENANTS
ARTICLE V MISCELLANEOUS
TABLE OF CONTENTS
